Citation Nr: 0814657	
Decision Date: 05/02/08    Archive Date: 05/12/08	

DOCKET NO.  07-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for the residuals of 
tuberculosis. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
organic heart disease. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cancer of the bladder. 

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to July 
1956, and from October 1956 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2005, March 2006, and September 2007 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

Good or sufficient cause having been shown, the veteran's 
appeal has been advanced on the Board's docket under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) ( 2007).

Finally, for reasons which will become apparent, the appeal 
as to all issues save that of service connection for 
bilateral hearing loss is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

Bilateral hearing loss is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may a sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession 
which pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in November 2004 and in January 
and March 2005.  In those letters, VA informed the veteran 
that, in order to substantiate a claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
disability in service, which was usually shown by medical 
evidence and medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO informed the veteran that he could obtain 
private records himself and submit them to VA.  Finally, the 
veteran was told to submit any evidence in his possession 
which pertained to his claims.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained both VA and private 
treatment records and examination reports.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
claims.  The evidence of record provides sufficient 
information to adequately evaluate the claims, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board wishes to make it clear that, in reaching the 
following determination, it has reviewed all the evidence in 
the veteran's claims file, which includes:  his multiple 
contentions, including those offered during the course of a 
hearing before the undersigned Acting Veterans Law Judge in 
February 2008, as well as VA and private treatment records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
bilateral hearing loss.  In pertinent part, it is contended 
that the veteran's current hearing loss is the result of 
barotrauma and/or acoustic trauma sustained during his 
periods of active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores utilizing the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In the present case, service medical records fail to 
demonstrate the presence of a chronic hearing loss.  While in 
September 1958, during the veteran's second period of active 
military service, he received treatment for what was 
described as various "injuries from cleaning," consisting of 
a bloody spot in the upper quadrant of the left eardrum and 
on the upper wall of the right external auditory canal, no 
hearing loss was noted at that time.  Moreover, those 
episodes were apparently acute and transitory in nature, and 
resolved without residual disability.  As of the time of a 
final service separation examination/medical board 
proceedings in September 1967, a physical examination of the 
veteran's ears was within normal limits.  Moreover, the 
veteran's hearing was essentially within normal limits in 
both ears, and no pertinent diagnosis was noted.  

The earliest clinical indication of the potential presence of 
a chronic hearing loss is revealed by a report of examination 
from a private otolaryngologist dated in February 1996, 
almost 30 years following the veteran's discharge from 
service, at which time the veteran gave a history of hearing 
problems in both ears.  Significantly, at that time, a 
physical examination of the veteran's ears was described as 
"normal."  Moreover, according to the veteran, his hearing 
was "okay."  Not until the time of a VA audiometric 
consultation in December 2004 was there 


documented the presence of a mild, sloping to severe 
sensorineural hearing loss in both of the veteran's ears.

The Board observes that, during the course of VA outpatient 
treatment in February 2007, the veteran indicated that he had 
suffered a stroke earlier that month, following which he had 
noticed some decreased hearing on the left side.  The veteran 
additionally informed the examiner of an incident in service 
involving an unpressurized plane, during the course of which 
"both eardrums burst."  However, according to the treating 
audiologist, the veteran's eardrum movement on his last exam 
was within normal limits, with no indication of any 
conductive component.  At the time, it was explained to the 
veteran that his eardrum status was good, and not 
contributing significantly to his hearing loss.

The veteran has argued that his current hearing loss is the 
result of a combination of barotrauma and acoustic trauma 
sustained during his period or periods of active military 
service.  However, following a VA audiometric examination for 
compensation purposes in March 2007 (which examination, it 
should be noted, involved a full review of the veteran's 
claims folder), it was the opinion of the examining 
audiologist that without previous audiograms dating from the 
time of the veteran's discharge from service, it was not 
possible to provide an opinion other than one based on 
speculation concerning the relationship between the veteran's 
hearing loss and his noise exposure while in service.  
Further noted was that superficial injuries to the ear canal 
and tympanic membrane, such as those described in the claims 
folder, did not typically contribute to the development of 
sensorineural hearing loss.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current hearing loss, 
first persuasively documented many years following service 
discharge, with any incident or incidents of his periods of 
active military service.  Accordingly, service connection for 
bilateral hearing loss must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for the residuals of tuberculosis, as well 
as for chronic tinnitus, organic heart disease, bladder 
cancer, and degenerative disc disease of the lumbar spine.  
In pertinent part, it is contended that all of the 
aforementioned disabilities had their origin during the 
veteran's period or periods of active military service.

In that regard, the Board notes that, in a rating decision of 
September 2007, the RO denied entitlement to service 
connection for the residuals of tuberculosis, as well as for 
chronic tinnitus, organic heart disease, bladder cancer, and 
degenerative disc disease of the lumbar spine.  While in 
February 2008, the veteran specifically expressed his 
disagreement with the aforementioned denial of benefits, the 
RO has yet to issue a Statement of the Case on those issues.  
This must be accomplished prior to a final adjudication of 
the veteran's current claims for service connection for the 
aforementioned disabilities.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2007, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The RO should then review the 
veteran's claims for service connection 
for the residuals of tuberculosis, 
chronic tinnitus, organic heart disease, 
bladder cancer, and degenerative disc 
disease of the lumbar spine.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Statement of the Case 
(SOC).  Accompanying that SOC should be 
noticed to the veteran of his appellate 
rights, and of the need to file a timely 
Substantive Appeal in order to perfect 
his claims for service connection for the 
residuals of tuberculosis, tinnitus, 
organic heart disease, bladder cancer, 
and degenerative disc disease of the 
lumbar spine.  The SOC must contain 
notice of all relevant action taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


